Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 1 of 36




               Exhibit D
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 2 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 3 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 4 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 5 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 6 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 7 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 8 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 9 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 10 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 11 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 12 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 13 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 14 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 15 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 16 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 17 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 18 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 19 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 20 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 21 of 36
                       Case 20-11558-KBO         Doc 363-4      Filed 06/29/20    Page 22 of 36


      Andrews. ~ Myers                                                                          CARL L. WILLIAMS
                                                                                                       ASSOCIATE
                                      Attorneys at Law
                                                                                          DIRECT DIAL 713.351.0363
                                                                                 C W ILLIAMS@ANDRE W SMYE R8. C OM




                                                     Apri18, 2020




                                                                       Via U.S. Mail and CM/RRR
                BRE Retail Residual Owner 1, LLC
                c/o Corporation Service Coanpany
                2711 Centerville Road, Suite 400
                Wilmington, Delaware 19808

                                                                       Via U.S. Mail and CM/RRR
                24 Hour Fitness USA, Inc.
                12647 Alcosta Boulevard, Suite 500
                San Ramon, California 94583


                                                                       Via U.S. Mail and CM/RRR
                Axiom DR Construction, LLC
                1219 Wunsche Loop
                Spring, Texas 77373


                    Re: Project:                         24 Hour Fitness—Jester Village Site-Remodel
                                                         1513 West 18th Street
                                                         Houston,>Harris County, Texas 77008
                           Real Property Owner:          BRE Retail Residual Owne-r 1, ILC
                           Leasehold Owner:              24 Hour Fitness USA, Inc.
                           Original Contractor:          Axiom DR Construction, LLC ("Axiom
                                                         Construction")
                           Claimant:                     RSL Contractors, Ltd. ("RSL")
                           Claim Amount:                 $11,893.07


- - --- -- -- - Dear-Sir/Madam:

                      This law firm represents RSL. RSL furnished labor, equipmeiit' and
               materials to the above-referenced Project under an agreement with Axiom
               Construction. There remains due and owing $11,893.07, in retainage, for the
               labor, equipment and materials RSL furnished to Axiom Construction and to

     Anc9rews Myers
     1885 Saint James Place, 15th Floor • Houston, Texas 77056-4110                         4819-1724-2041, v. 1
     T 713.850.4200 F 713.850.4211 • andrewsmyers.com                                                  2818.34
           Case 20-11558-KBO      Doc 363-4   Filed 06/29/20      Page 23 of 36
so

     Sienna Cypress, LLC
     24 Hour Fitness USA, Inc.
     Apri18, 2020
     Page 2

     the Project located -in Harris County, Texas during the months of January,
     2020. This amount does not include any attorney's fees, interest or costs
     which may be recoverable at law.

          This notice is given to you pursuant to the TEXAS PROPERTY CODE: IF
     THIS ACCOUNT REMAINS UNPAID, YOU MAY BE PERSONALLY
     LIABLE AND YOUR PROPERTY SUBJECTED TO A LIEN UNLESS
     YOU WITHHOLD PAYMENT FROM YOUR ORIGINAL
     CONTRACTOR FOR THE PAYMENT OF THE CLAIM OR UNLESS
     THE CLAIM IS OTHERWISE PAID OR SETTLED.

           RSL's agreement provides that a portion of the contract price is to be
     retained until substantial completion in the amount of 10% percent of
     progress payments pursuant to § 53.057 of the TERAS PROPERTY CODE.

           This claim is past-due under the terms of the agreement referenced
     above and TEXAS PROPERTY CODE § 53.053. Demand is hereby made _under
     TExAS PROPERTY CoDE § 53.083 for payment of the amount set forth above.

           Pursuant to TEXAS PROPERTY CODE § 53.055, we are enclosing a copy of
     the Affidavit for Mechanic's and Materialmen's Lien - Leasehold filed on April
     8, 2020 with the Real Property Records of Harris County, Texas.
           Demand is made for the payment of this claim. Please call me if you
     have any questions or comments.

                                            Sincerely,
                                           /s/ Carl L. Williams

                                            Cari L. FJVilliams

     CLW:cc
     Enclosure

     cc:
                                                                  Via CM/RRR
           Corporation Service Company
           d/b/a CSC-Lawyers Incorporating Service Company
           As Registered Agent for:
           BRE Retail Residual Owner 1, LLC
           211 E. 7th St., Suite 620
           Austin, Texas 78701

                                                                       4819-1724-2041, v. 1
                                                                                  2818.34
     Case 20-11558-KBO      Doc 363-4   Filed 06/29/20   Page 24 of 36

Sienna Cypress, LLC
24 Hour Fitness USA, Inc.
Apri18, 2020
Page 3



                                                         Via CM/RRR
      BRE Retail Residual Owner 1, LLC
      1 Fayette Street, Suite 150
      Conshohocken, Pennsylvania 19428

                                                          Via CM/RRR

      24 Hour Fitness USA, Inc.
      1513 West 18th Street
      Houston, Texas 77008




                                                               4819-1724-2041, v. 1
                                                                          2818.34
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 25 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 26 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 27 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 28 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 29 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 30 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 31 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 32 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 33 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 34 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 35 of 36
Case 20-11558-KBO   Doc 363-4   Filed 06/29/20   Page 36 of 36
